[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION AFTER HEARING IN DAMAGES
This lawsuit came to this court by writ, summons and complaint dated August 8, 1994, filed September 14, 1994 and returnable September 20, 1994, asserting that the plaintiff, while a public invitee and patron at Spuds Cafe located at 33 Kings Highway, Groton, sustained various injuries at said cafe on August 10, 1992, due to the carelessness and negligence of the defendant. CT Page 14096
The complaint in two counts claimed fair, just and reasonable damages.
Service was made on the various defendants including defendant Anna Martin and Anna Martin d/b/a Spuds Cafe according to the return of service by the deputy sheriff.
On October 18, 1994, a default for failure to appear was granted as to the defendant Anna Martin and Anna Martin d/b/a Spuds Cafe as of record more fully appears.
On October 10, 1995, a claim for a hearing in damages as to the defendant Anna Martin and Anna Martin d/b/a Spuds Cafe was filed. A hearing was held to the court on November 29, 1995.
The court makes the following findings of fact.
On August 10, 1992, the plaintiff Frederick Evans was a public invitee and patron at Spuds Cafe located at 33 Kings Highway in Groton. On August 10, 1992, while a patron at said cafe, the plaintiff was attacked with a blunt instrument by one or more patrons at Spuds Cafe. The plaintiff's injuries were caused by the carelessness and negligence of the defendant Anna Martin and Anna Martin d/b/a Spuds Cafe in that the defendant, who was the manager, permittee and/or backer,
1. failed to provide adequate security;
    2. failed to protect plaintiff from violent patrons;
    3. failed to take reasonable steps to create a safe establishment and environment for its patrons;
    4. failed to notify the authorities in a timely manner; and,
    5. over served some patrons including the defendant Scribner with alcoholic beverages.
As a result of the carelessness and negligence of the defendant Anna Martin and Anna Martin d/b/a Spuds Cafe, the plaintiff suffered injuries to his face and mouth including an open fracture to the right anterior mandible and a closed CT Page 14097 fracture to the left mandible subcondylar. The injury required the use of a plate and screws to reduce and transfix the fractured mandible. The plaintiff's jaw was wired shut for nine weeks. The plaintiff spent 8 days in Lawrence and Memorial hospital and could only be fed through a straw with food from a blender.
The plaintiff suffered severe pain which to some extent still continues He experiences ringing in his ears as a result of the injury. (See Comprehensive medical reports, Plaintiff's Exhibit 2.)
The plaintiff incurred the following medical bills and expenses:
1. Lawrence  Memorial Hospital            $10,629.59
2. Ocean Radiology Associates              $ 176.00
3. Anesthesia Associates of New London     $ 1,972.00
    4. Roger J. Harris, D.D.S                  $16,539.87 ---------  Total            $29,317.46
==========
(See Plaintiff's Exhibit 1.)
The plaintiff is 41 years old and is a self-employed mechanic by trade. Plaintiff's life expectancy is 33 years.
The defendant Anna Martin is not in the military service of the United States.
Judgment may enter in favor of the plaintiff and against the defendant Anna Martin and Anna Martin d/b/a Spuds Cafe.
    Economic damages                    $ 29,317.46 (Medical and hospital expenses)
    Noneconomic damages                 $160,000.00 (Pain and suffering)
Austin, J. CT Page 14098